DETAILED ACTION
This is in response to amendment to application no. 16/836,373 filed on November 1, 2021.
Claims 1, 5-12, and 14-24 are presented for examination.
Claims 2-4 and 13 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on September 28, 2018. It is noted, however, that applicant has not filed a certified copy of the 201821592046.7 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 5-12, and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record do not disclose or suggest at least the limitations of “a display panel wherein in the third light emitting subunit, a light emitting wavelength of the first light emitting layer is less than or equal to a light emitting wavelength of the second light emitting layer” as recited in claims 1 and 14 and “a display panel wherein in a case where the number of the first light emitting layer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/ANTHONY HO/Primary Examiner, Art Unit 2817